Exhibit 10.6(b)

SEPARATION AGREEMENT AND RELEASE

This Separation Agreement and Release (“Agreement”) is made by and between
Dr. Bertrand Cambou (“Executive”) and Spansion, Inc. (the “Company”)
(collectively referred to as the “Parties” or individually referred to as a
“Party”).

RECITALS

WHEREAS, Executive was employed by the Company as its Chief Executive Officer,
pursuant to employment terms set forth in an offer letter signed by Executive on
April 8, 2005 (the “Offer Letter”);

WHEREAS, Executive signed an agreement dated January 7, 2002 with Advanced Micro
Devices, Inc. and a Spansion LLC Agreement with the Company on April 8, 2005
(collectively, the “Confidentiality Agreements”);

WHEREAS, Executive signed an acknowledgement agreeing to abide by the Spansion
Inc. Insider Trading Policy (the “Insider Trading Policy Acknowledgement”);

WHEREAS, Executive agreed to a Change of Control Severance Agreement with the
Company on March 6, 2006, and further agreed to an amendment to such agreement
by signing an Amended and Restated Spansion Inc. Change of Control Severance
Agreement on November 1, 2007 (collectively, the “Change of Control Agreement”),
the conditions of which have not been triggered and under which the Company owes
no further duties or obligations to Executive, and which is wholly superseded
and voided by this Agreement;

WHEREAS, Executive separated from employment with the Company effective
February 2, 2009 at 5:00 p.m. PST (the “Separation Date”);

WHEREAS, Executive will provide certain transition services to the Company as a
consultant (the “Transition Services”); and

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Executive may have
against the Company and any of the Releasees as defined below, including, but
not limited to, any and all claims arising out of or in any way related to
Executive’s employment with or separation from the Company;

NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Executive hereby agree as follows:

COVENANTS

1. Resignation. Executive resigned his employment with the Company and further
voluntarily resigned from Company’s Board of Directors, effective as of
February 2, 2009 at 5:00 p.m. PST. In connection with said resignation from
employment and resignation form the Board of Directors, Executive also agreed to
execute any necessary forms or other documents required to effect such
resignation as a matter of state or federal law.



--------------------------------------------------------------------------------

2. Consideration. The Company agrees to pay Executive a lump sum equivalent to
one (1) year of Executive’s base salary, for a total of Seven Hundred Fifty-One
Thousand, Two Hundred and Seventy-Four Dollars and Ninety-Four Cents
($751,274.94), less applicable withholding. This lump sum payment will be made
to Executive on the Effective Date of this Agreement. Executive acknowledges and
agrees that the consideration provided to him hereunder fully satisfies any
obligation that the Company had to pay Executive wages or any other compensation
for any of the services that Executive rendered to the Company, that the amount
paid is in excess of any disputed wage claim, if any, that Executive may have.
To the extent any wage dispute exists, Executive specifically acknowledges that
the consideration paid shall be deemed to be paid first in satisfaction of any
disputed wage claim with the remainder sufficient to act as consideration for
the release of claims set forth herein, and that Executive has not earned and is
not entitled to receive any additional wages or other form of compensation from
the Company.

3. Stock. The Parties agree that Executive will be considered to have vested in
his stock options, restricted stock units and any other equity awards up to the
Separation Date, and no more. Each of Executive’s equity awards shall continue
to be governed by the terms and conditions (including, but not limited to, with
respect to the exercise of vested stock options) of the applicable Company
equity plan under which the award was granted and applicable equity award
agreement (each an “Equity Award Document,” and together, the “Equity Award
Documents”). Executive specifically acknowledges that notwithstanding anything
to the contrary provided for in his Equity Award Documents, he shall not
continue to vest in any stock options, restricted stock units or any other
equity awards as a result of the Consulting Agreement provided for in Section 7
of this Agreement.

4. Benefits. Executive’s health insurance benefits shall cease on the last day
of February 2009, subject to Executive’s right to continue his group health
insurance coverage at his own expense under Title X of the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”), whereby Executive shall
pay one hundred percent (100%) of premium amount plus a two percent
(2%) administrative fee for continued group health insurance coverage.
Executive’s participation in all benefits and incidents of employment,
including, but not limited to, vesting in stock options, and the accrual of
bonuses, vacation, and paid time off, ceased as of the Separation Date.

5. Tax Preparation Benefits. The Company shall reimburse Executive for costs
directly related to preparing his personal income tax returns for the 2008
taxable year for applicable state and federal tax authorities, provided that,
such expenses must be incurred by Executive prior to December 31, 2009. Such
reimbursements, which shall not exceed $7,500 shall be treated as taxable income
to Executive and shall be made, if at all, by March 15, 2010.

6. Payment of Salary and Receipt of All Benefits. Executive acknowledges and
represents that, other than the consideration set forth in this Agreement, the
Company has paid or provided all salary, wages, bonuses, accrued vacation/paid
time off, leave, housing allowances, relocation costs, interest, severance,
outplacement costs, fees, reimbursable expenses, commissions, stock, stock
options, vesting, and any and all other benefits and compensation due to
Executive. Executive further acknowledges and represents that he has received
any leave to which he was entitled or which he requested, if any, under the
California Family Rights Act and/or the Family

 

Page 2 of 18



--------------------------------------------------------------------------------

Medical Leave Act, and that he did not sustain any workplace injury, during his
employment with the Company.

7. Transition Services. The Parties agree to enter into a Consulting Agreement
essentially in the form attached hereto as Exhibit I (the “Consulting
Agreement”), whereby Executive will provide certain consulting services to the
Company, subject to mutually agreed upon Statement of Work that shall constitute
Exhibit A to the Consulting Agreement (“Statement of Work”). The Statement of
Work will include, but not be limited to, the following agreed upon terms:
(i) Executive will provide the Company with consulting services including, but
not limited to, the transitioning of Executive’s responsibilities, with the
specific description of such contractual duties to be reasonably agreed upon and
reduced to writing in the Statement of Work; (ii) Executive will provide up to
eighty (80) hours of consulting services per month; (iii) the Consulting
Agreement shall continue for a term of four (4) months or less, as provided
under Section 5 therein; and (iv) the Company will pay Executive Thirty One
Thousand Three Hundred Three Dollars and Twelve Cents ($31,303.12) per month,
conditioned upon his satisfaction of and compliance with the terms and
conditions of the Consulting Agreement. Nothing in this Agreement or the
Consulting Agreement pertaining to Executive’s anticipated role as a Consultant
shall in any way be construed to constitute Executive as a continuing agent,
officer, employee, or representative of the Company, but Executive shall perform
the services under the Consulting Agreement solely as an independent contractor.

8. Release of Claims. Executive agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Executive
by the Company and its current and former officers, directors, Executives,
agents, investors, attorneys, shareholders, administrators, affiliates, benefit
plans, plan administrators, insurers, divisions, and subsidiaries, and
predecessor and successor corporations and assigns (collectively, the
“Releasees”). Executive, on his own behalf and on behalf of his respective
heirs, family members, executors, agents, and assigns, hereby and forever
releases the Releases from, and agrees not to sue concerning, or in any manner
to institute, prosecute, or pursue, any claim, complaint, charge, duty,
obligation, or cause of action relating to any matters of any kind, whether
presently known or unknown, suspected or unsuspected, that Executive may possess
against any of the Releasees arising from any omissions, acts, facts, or damages
that have occurred up until and including the Effective Date of this Agreement,
including, without limitation:

a. any and all claims relating to or arising from Executive’s employment
relationship with the Company and the termination of that relationship;

b. any and all claims relating to, or arising from, Executive’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

c. any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; any obligations under the Change of Control
Agreement; any obligations under the Offer Letter; breach of covenant of good
faith and fair dealing, both express and implied; promissory estoppel; negligent
or intentional infliction of emotional distress; fraud; negligent or

 

Page 3 of 18



--------------------------------------------------------------------------------

intentional misrepresentation; negligent or intentional interference with
contract or prospective economic advantage; unfair business practices;
defamation; libel; slander; negligence; personal injury; assault; battery;
invasion of privacy; false imprisonment; conversion; and disability benefits;

d. any and all claims for violation of any federal, state, or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Rehabilitation Act of 1973; the Americans with
Disabilities Act of 1990; the Equal Pay Act; the Fair Labor Standards Act,
except as prohibited by law; the Fair Credit Reporting Act; the Age
Discrimination in Employment Act of 1967; the Older Workers Benefit Protection
Act; the Employee Retirement Income Security Act of 1974; the Worker Adjustment
and Retraining Notification Act; the Family and Medical Leave Act, except as
prohibited by law; the Sarbanes-Oxley Act of 2002; the Uniformed Services
Employment and Reemployment Rights Act; the California Family Rights Act; the
California Labor Code, except as prohibited by law; the California Workers’
Compensation Act, except as prohibited by law; and the California Fair
Employment and Housing Act;

e. any and all claims for violation of the federal or any state constitution;

f. any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

g. any claim for any loss, cost, damage, or expense arising out of any dispute
over the non-withholding or other tax treatment of any of the proceeds received
by Executive as a result of this Agreement; and

h. any and all claims for attorneys’ fees and costs.

Executive agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement. This release does not release claims that cannot be released as a
matter of law, including, but not limited to: (1) Executive’s right to file a
charge with or participate in a charge by the Equal Employment Opportunity
Commission, or any other local, state, or federal administrative body or
government agency that is authorized to enforce or administer laws related to
employment, against the Company (with the understanding that any such filing or
participation does not give Executive the right to recover any monetary damages
against the Company; Executive’s release of claims herein bars Executive from
recovering such monetary relief from the Company); (2) claims under Division 3,
Article 2 of the California Labor Code (which includes California Labor Code
section 2802 regarding indemnity for necessary expenditures or losses by
Executive); and (3) claims prohibited from release as set forth in California
Labor Code section 206.5 (specifically “any claim or right on account of wages
due, or to become due, or made as an advance on wages to be earned, unless
payment of such wages has been made”).

9. Acknowledgment of Waiver of Claims under ADEA. Executive understands and
acknowledges that he is waiving and releasing any rights he may have under the
Age Discrimination in Employment Act of 1967 (“ADEA”), and that this waiver and
release is knowing and voluntary. Executive understands and agrees that this
waiver and release does not apply to any rights or claims that may arise under
the ADEA after the Effective Date of this Agreement. Executive understands and
acknowledges that the consideration given for this waiver and release is in
addition to anything

 

Page 4 of 18



--------------------------------------------------------------------------------

of value to which Executive was already entitled. Executive further understands
and acknowledges that he has been advised by this writing that: (a) he should
consult with an attorney prior to executing this Agreement; (b) he has
twenty-one (21) days within which to consider this Agreement; (c) he has seven
(7) days following his execution of this Agreement to revoke this Agreement;
(d) this Agreement shall not be effective until after the revocation period has
expired; and (e) nothing in this Agreement prevents or precludes Executive from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties, or
costs for doing so, unless specifically authorized by federal law. In the event
Executive signs this Agreement and returns it to the Company in less than the
21-day period identified above, Executive hereby acknowledges that he has freely
and voluntarily chosen to waive the time period allotted for considering this
Agreement.

10. California Civil Code Section 1542. Executive acknowledges that he has been
advised to consult with legal counsel and is familiar with the provisions of
California Civil Code Section 1542, a statute that otherwise prohibits the
release of unknown claims, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Executive, being aware of said code section, agrees to expressly waive any
rights he may have thereunder, as well as under any other statute or common law
principles of similar effect.

11. No Pending or Future Lawsuits. Executive represents that he has no lawsuits,
claims, or actions pending in his name, or on behalf of any other person or
entity, against the Company or any of the other Releasees. Executive also
represents that he does not intend to bring any claims on his own behalf or on
behalf of any other person or entity against the Company or any of the other
Releasees.

12. Trade Secrets and Confidential Information/Company Property. Executive
reaffirms and agrees to observe and abide by the terms of the Confidentiality
Agreements, specifically including the provisions therein regarding
nondisclosure of the Company’s trade secrets and confidential and proprietary
information, and non-solicitation of Company Executives. Executive’s signature
below constitutes his certification under penalty of perjury that he has
returned all documents and other items provided to Executive by the Company,
developed or obtained by Executive in connection with his employment with the
Company, or otherwise belonging to the Company.

13. No Cooperation. Executive further agrees that he will not knowingly
encourage, counsel, or assist any attorneys or their clients in the presentation
or prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against any of the Releasees, unless under a
subpoena or other court order to do so or as related directly to the ADEA waiver
in this Agreement. Executive agrees both to immediately notify the Company upon
receipt of any such subpoena or court order, and to furnish, within three
(3) business days of its receipt, a

 

Page 5 of 18



--------------------------------------------------------------------------------

copy of such subpoena or other court order. If approached by anyone for counsel
or assistance in the presentation or prosecution of any disputes, differences,
grievances, claims, charges, or complaints against any of the Releasees,
Executive shall state no more than that he cannot provide counsel or assistance.

14. Non-Disparagement and Communications with Company Employees, Customers and
Business Partners. Executive agrees to refrain from any disparagement,
defamation, libel, or slander of any of the Releasees, and agrees to refrain
from any tortious interference with the contracts and relationships of any of
the Releasees. Executive further agrees that he will refrain from discussing
Company confidential business or financial information with third parties,
including the Company’s actual and potential customers or business partners.
Executive further agrees that he will not discuss the Company’s business with
Company employees, customers, or business partners without the written consent
of the Company’s President or his designee. Executive shall direct any inquiries
by potential future employers to the Company’s human resources department, which
shall use its best efforts to provide only the Executive’s last position and
dates of employment.

15. Breach. Executive acknowledges and agrees that any material breach of this
Agreement, unless such breach constitutes a legal action by Executive
challenging or seeking a determination in good faith of the validity of the
waiver herein under the ADEA, or of any provision of the Confidentiality
Agreements shall entitle the Company immediately to recover and/or cease
providing the consideration provided to Executive under this Agreement, except
as provided by law. Except as provided by law, Executive shall also be
responsible to the Company for all costs, attorneys’ fees, and any and all
damages incurred by the Company in (a) enforcing Executive’s obligations under
this Agreement or the Confidentiality Agreements, including the bringing of any
action to recover the consideration, and (b) defending against a claim or suit
brought or pursued by Executive in violation of the terms of this Agreement.

16. No Admission of Liability. Executive understands and acknowledges that this
Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Executive. No action taken by the Company hereto,
either previously or in connection with this Agreement, shall be deemed or
construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to Executive or to any third party.

17. Non-Solicitation. Executive agrees that for a period of twelve (12) months
immediately following the Effective Date of this Agreement, Executive shall not
directly or indirectly solicit any of the Company’s employees to leave their
employment at the Company.

18. Costs. The Parties shall each bear their own costs, attorneys’ fees, and
other fees incurred in connection with the preparation of this Agreement.

19. ARBITRATION. THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF THE
TERMS OF THIS AGREEMENT OR THE CONSULTING AGREEMENT, INCLUDING BUT NOT LIMITED
TO THEIR INTERPRETATION AND ANY OF THE MATTERS HEREIN RELEASED, SHALL BE SUBJECT
TO ARBITRATION IN SANTA CLARA COUNTY, BEFORE JUDICIAL ARBITRATION & MEDIATION
SERVICES, INC. (“JAMS”), PURSUANT TO ITS EMPLOYMENT ARBITRATION RULES &

 

Page 6 of 18



--------------------------------------------------------------------------------

PROCEDURES (“JAMS RULES”). THE ARBITRATOR MAY GRANT INJUNCTIONS AND OTHER RELIEF
IN SUCH DISPUTES. THE ARBITRATOR SHALL ADMINISTER AND CONDUCT ANY ARBITRATION IN
ACCORDANCE WITH CALIFORNIA LAW, INCLUDING THE CALIFORNIA CODE OF CIVIL
PROCEDURE, AND THE ARBITRATOR SHALL APPLY SUBSTANTIVE AND PROCEDURAL CALIFORNIA
LAW TO ANY DISPUTE OR CLAIM, WITHOUT REFERENCE TO ANY CONFLICT-OF-LAW PROVISIONS
OF ANY JURISDICTION. TO THE EXTENT THAT THE JAMS RULES CONFLICT WITH CALIFORNIA
LAW, CALIFORNIA LAW SHALL TAKE PRECEDENCE. THE DECISION OF THE ARBITRATOR SHALL
BE FINAL, CONCLUSIVE, AND BINDING ON THE PARTIES TO THE ARBITRATION. THE PARTIES
AGREE THAT THE PREVAILING PARTY IN ANY ARBITRATION SHALL BE ENTITLED TO
INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT JURISDICTION TO ENFORCE THE
ARBITRATION AWARD. THE PARTIES TO THE ARBITRATION SHALL EACH PAY AN EQUAL SHARE
OF THE COSTS AND EXPENSES OF SUCH ARBITRATION, AND EACH PARTY SHALL SEPARATELY
PAY FOR ITS RESPECTIVE COUNSEL FEES AND EXPENSES; PROVIDED, HOWEVER, THAT THE
ARBITRATOR SHALL AWARD ATTORNEYS’ FEES AND COSTS TO THE PREVAILING PARTY, EXCEPT
AS PROHIBITED BY LAW. THE PARTIES HEREBY AGREE TO WAIVE THEIR RIGHT TO HAVE ANY
DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY A JUDGE OR JURY.
NOTWITHSTANDING THE FOREGOING, THIS SECTION WILL NOT PREVENT EITHER PARTY FROM
SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY) FROM ANY COURT
HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF THEIR DISPUTE
RELATING TO THIS AGREEMENT AND THE AGREEMENTS INCORPORATED HEREIN BY REFERENCE.
SHOULD ANY PART OF THE ARBITRATION AGREEMENT CONTAINED IN THIS PARAGRAPH
CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT BETWEEN THE PARTIES, THE PARTIES
AGREE THAT THIS ARBITRATION AGREEMENT SHALL GOVERN.

20. Tax Consequences. The Company makes no representations or warranties with
respect to the tax consequences of the payments and any other consideration
provided to Executive or made on his behalf under the terms of this Agreement.
Executive agrees and understands that he is responsible for payment, if any, of
local, state, and/or federal taxes on the payments and any other consideration
provided hereunder by the Company and any penalties or assessments thereon.
Executive further agrees to indemnify and hold the Company harmless from any
claims, demands, deficiencies, penalties, interest, assessments, executions,
judgments, or recoveries by any government agency against the Company for any
amounts claimed due on account of (a) Executive’s failure to pay or the
Company’s failure to withhold, or Executive’s delayed payment of, federal or
state taxes, or (b) damages sustained by the Company by reason of any such
claims, including attorneys’ fees and costs.

2 1. Section 409A. The foregoing provisions are intended to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) and the final Treasury Regulations and any guidance promulgated
thereunder (“Section 409A”) so that none of the severance payments and benefits
to be provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply.
Executive and the Company agree to work together in good faith to consider
amendments to this Agreement and to take such

 

Page 7 of 18



--------------------------------------------------------------------------------

reasonable actions which are necessary, appropriate or desirable to avoid
imposition of any additional tax or income recognition prior to actual payment
to Executive under Section 409A.

22. Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Executive
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement. Each Party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.

23. No Representations. Executive represents that he has had an opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Executive has not relied upon any
representations or statements made by the Company that are not specifically set
forth in this Agreement.

24. Severability. In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision. Notwithstanding, to the extent
the Company’s obligation to pay the Consideration provided for under Section 2
(Consideration) of this Agreement is deemed illegal, unenforceable, or void, and
the Company fails to otherwise provide for the Consideration as provided, the
Parties shall not remain bound by the terms of this Agreement, and it shall
become null and void.

25. Attorneys’ Fees. Except with regard to a legal action challenging or seeking
a determination in good faith of the validity of the waiver herein under the
ADEA, in the event that either Party brings an action to enforce or effect its
rights under this Agreement, the prevailing Party shall be entitled to recover
its costs and expenses, including the costs of mediation, arbitration,
litigation, court fees, and reasonable attorneys’ fees incurred in connection
with such an action.

26. Entire Agreement. This Agreement, together with the Consulting Agreement and
exhibits thereto, represent the entire agreement and understanding between the
Company and Executive concerning the subject matter of this Agreement and
Executive’s employment with and separation from the Company and the events
leading thereto and associated therewith, and supersedes and replaces any and
all prior agreements and understandings concerning the subject matter of this
Agreement and Executive’s relationship with the Company, with the exception of
the Confidentiality Agreements, the Equity Award Documents, and the Insider
Trading Policy Acknowledgement.

27. No Oral Modification. This Agreement may only be amended in a writing signed
by Executive and the Company’s Chief Executive Officer.

28. Governing Law. This Agreement shall be governed by the laws of the State of
California, without regard for choice-of-law provisions. Executive consents to
personal and exclusive jurisdiction and venue in the State of California.

 

Page 8 of 18



--------------------------------------------------------------------------------

29. Effective Date. Each Party has seven (7) days after that Party signs this
Agreement to revoke it. This Agreement will become effective on the eighth
(8th) day after Executive signed this Agreement, so long as it has been signed
by the Parties and has not been revoked by either Party before that date (the
“Effective Date”). In the event Executive revokes, he agrees to hand deliver and
advise the Company of his revocation by no later than close of business on the
seventh (7th) day after Executive signed this Agreement. Executive understands
that this Agreement shall be null and void if not executed by the Executive
within the twenty-one (21) day period set forth under Section 9 above.

30. Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.

31. Voluntary Execution of Agreement. Executive understands and agrees that he
executed this Agreement voluntarily, without any duress or undue influence on
the part or behalf of the Company or any third party, with the full intent of
releasing all of his claims against the Company and any of the other Releasees.
Executive acknowledges that:

 

  (a) He has read this Agreement;

 

  (b) He has been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of his own choice or has elected not to retain
legal counsel;

 

  (c) He understands the terms and consequences of this Agreement and of the
releases it contains; and

 

  (d) He is fully aware of the legal and binding effect of this Agreement.

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

      DR. BERTRAND CAMBOU, an individual Dated:  

2/4/09

   

/s/ Bertrand Cambou

      Dr. Bertrand Cambou       SPANSION, INC. Dated:  

2/4/09

    By  

/s/ Robert Melendres

        Robert Melendres         Executive Vice President and General Counsel

 

Page 9 of 18



--------------------------------------------------------------------------------

EXHIBIT I

SPANSION, INC. CONSULTING AGREEMENT

This Consulting Agreement (“Agreement”) is made and entered into as of
February 4, 2009 (“Effective Date”), by and between Spansion, Inc. (or
“Company”), and Dr. Bertrand Cambou (“Consultant”). Company desires to retain
Consultant as an independent contractor to perform consulting services for
Company and Consultant is willing to perform such services, on terms set forth
more fully below. In consideration of the mutual promises contained herein, the
parties agree as follows:

 

1. SERVICES AND COMPENSATION

(a) Statements of Work. From time to time, Company and Consultant may agree on
certain services to be performed under this Agreement, and in that case, shall
prepare a statement of work in substantially the form set forth in Exhibit A
(“Statement of Work”). Each Statement of Work, upon execution by both of the
parties hereto, will be incorporated into this Agreement.

(b) Services. Consultant shall perform for Company the services (“Services”)
described in each Statement of Work.

(c) Fees. The Company shall pay Consultant the compensation set forth in the
applicable Statement of Work for the performance of the Services. Such fees may
be on a time and materials basis, or on a milestone basis, or otherwise as
agreed by the parties.

(d) Reports. Consultant also agrees that Consultant will, from time to time
during the term of this Agreement or any extension thereof, keep the Company
advised as to Consultant’s progress in performing the Services under this
Agreement. Consultant further agrees that Consultant will, as requested by the
Company, prepare written reports with respect to such progress. The Company and
Consultant agree that the time required to prepare such written reports will be
considered time devoted to the performance of the Services.

 

2. CONFIDENTIALITY

(a) Definition. “Confidential Information” means any Company proprietary
information, technical data, trade secrets or know-how, including, but not
limited to, research, product plans, products, services, customers, customer
lists, markets, software, developments, inventions, processes, formulas,
technology, designs, drawings, engineering, hardware configuration information,
marketing, finances or other business information disclosed by Company either
directly or indirectly in writing, orally or by drawings or inspection of parts
or equipment.

(b) Non-Use and Non-Disclosure. Consultant shall not, during or subsequent to
the term of this Agreement, use Company’s Confidential Information for any
purpose whatsoever other than the performance of the Services on behalf of
Company or disclose Company’s Confidential Information to any third party. It is
understood that said Confidential Information will remain the sole property of
Company. Consultant further shall take all reasonable precautions to prevent any
unauthorized disclosure of such Confidential Information. Confidential
Information does not include information which: (1) is known to Consultant at
the time of disclosure to Consultant by Company, as evidenced by written records
of Consultant; (2) has become publicly known and made

 

Page 10 of 18



--------------------------------------------------------------------------------

generally available through no wrongful act of Consultant; or (3) has been
rightfully received by Consultant from a third party who is authorized to make
such disclosure. Without Company’s prior written approval, Consultant shall not
directly or indirectly disclose to anyone the existence of this Agreement or the
fact that Consultant has this arrangement with Company.

(c) Former Employer’s or Client’s Confidential Information. Consultant agrees
that Consultant shall not, during the term of this Agreement, improperly use or
disclose any proprietary information or trade secrets of any former or current
employer or other person or entity with which Consultant has an agreement or
duty to keep in confidence information acquired by Consultant, if any, and that
Consultant shall not bring onto the premises of Company any unpublished document
or proprietary information belonging to such employer, person or entity unless
consented to in writing by such employer, person or entity. Consultant shall
indemnify and hold Company harmless from and against all claims, liabilities,
damages and expenses, including reasonable attorneys’ fees and costs of suit,
arising out of or in connection with any violation or claimed violation of a
third party’s rights resulting in whole or in part from Company’s use of the
work product of Consultant under this Agreement.

(d) Third Party Confidential Information. Consultant recognizes that Company has
received and in the future will receive from third parties their confidential or
proprietary information subject to a duty on Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. Consultant agrees that Consultant owes Company and such third parties,
during the term of this Agreement and thereafter, a duty to hold all such
confidential or proprietary information in the strictest confidence and not to
disclose it to any person, fm or corporation or to use it except as necessary in
carrying out the Services for Company consistent with Company’s agreement with
such third party.

(e) Return of Materials. Upon the termination of this Agreement, or upon
Company’s earlier request, Consultant shall deliver to Company all of Company’s
property or Confidential Information that Consultant may have in Consultant’s
possession or control.

 

3. OWNERSHIP

(a) Assignment. Consultant agrees that all copyrightable material, notes,
records, drawings, designs, inventions, improvements, developments, discoveries
and trade secrets conceived, made or discovered by Consultant, solely or in
collaboration with others, during the term of this Agreement which relate in any
manner to the business of Company that Consultant may be directed to undertake,
investigate or experiment with, or which Consultant may become associated with
in work, investigation or experimentation in the line of business of Company in
performing the Services hereunder (collectively, “Work Product”), are the sole
property of Company. Consultant further shall assign (or cause to be assigned)
and does hereby assign fully to Company all Work Product and any copyrights,
patents, mask work rights or other intellectual property rights relating
thereto.

(b) Further Assurances. Consultant shall assist Company, or its designee, at
Company’s expense, in every proper way to secure Company’s rights in the Work
Product and any copyrights, patents, mask work rights or other intellectual
property rights relating thereto in any and all countries, including the
disclosure to Company of all pertinent information and data with respect

 

Page 11 of 18



--------------------------------------------------------------------------------

thereto, the execution of all applications, specifications, oaths, assignments
and all other instruments that Company deems necessary in order to apply for and
obtain such rights and in order to assign and convey to Company, its successors,
assigns and nominees the sole and exclusive right, title and interest in and to
such Work Product, and any copyrights, patents, mask work rights or other
intellectual property rights relating thereto. Consultant further agrees that
Consultant’s obligation to execute or cause to be executed, when it is in
Consultant’s power to do so, any such instrument or papers will continue after
the termination of this Agreement.

(c) Pre-Existing Materials. Consultant agrees that if in the course of
performing the Services, Consultant incorporates into any Invention developed
hereunder any invention, improvement, development, concept, discovery or other
proprietary information owned by Consultant or in which Consultant has an
interest, (1) Consultant shall inform Company, in writing before incorporating
such invention, improvement, development, concept, discovery or other
proprietary information into any Invention; and (2) Company is hereby granted
and shall have a nonexclusive, royalty-free, perpetual, irrevocable, worldwide
license to make, have made, modify, use and sell such item as part of or in
connection with such Invention. Consultant shall not incorporate any invention,
improvement, development, concept, discovery or other proprietary information
owned by any third party into any Invention without Company’s prior written
permission.

(d) Attorney in Fact. Where Company is unable because of Consultant’s
unavailability, dissolution, mental or physical incapacity, or for any other
reason, to secure Consultant’s signature to apply for or to pursue any
application for any United States or foreign patents or mask work or copyright
registrations covering the Work Product assigned to Company above, then
Consultant hereby irrevocably designates and appoints Company and its duly
authorized officers and agents as Consultant’s agent and attorney in fact, to
act for and in Consultant’s behalf and stead to execute and file any such
applications and to do all other lawfully permitted acts to further the
prosecution and issuance of patents, copyright and mask work registrations
thereon with the same legal force and effect as if executed by Consultant.

(e) Warranty. Consultant hereby represents and warrants that: (1) all Work
Product will be the original work of Consultant; (2) the Work Product will not
infringe the copyright, patent, trade secret, or any other intellectual property
right of any third party; (3) the Work Product will not be obscene, libelous, or
violate the right of privacy or publicity of any third party; (4) the Work
Product will not contain any virus, trap door, worm, or any other device that is
injurious or damaging to software or hardware used in conjunction with the Work
Product; (5) any software or data portions of the Work Product will operate
correctly and consistently; and (6) Company shall retain and own all right,
title and interest in and to all Work Product and any information delivered
and/or shared hereunder.

 

4. CONFLICTING OBLIGATIONS

(a) Conflicts. Consultant certifies that Consultant has no outstanding agreement
or obligation that is in conflict with any of the provisions of this Agreement,
or that would preclude Consultant from complying with the provisions hereof, and
further certifies that Consultant will not enter into any such conflicting
agreement during the term of this Agreement.

 

Page 12 of 18



--------------------------------------------------------------------------------

(b) Duty of Non-Competition During Consulting Term. Consultant explicitly agrees
that during the term of this Agreement that he shall not, other than on behalf
of the Company or with the prior written consent of the Company, (i) serve as a
partner, employee, independent contractor, consultant, advisor, officer,
director, proprietor, manager, agent, associate, or (ii) directly or indirectly
own (except for passive ownership of one percent (1%) or less of any entity
whose securities have been registered under the Securities Act of 1933 or
Section 12 of the Securities Exchange Act of 1934), purchase, invest in,
organize, or take preparatory steps for the organization of, or (iii) directly
or indirectly build, design, finance, acquire, lease, control, operate, manage,
invest in, work, consult for, or otherwise affiliate with, any firm,
partnership, corporation, entity or business that engages or participates in any
business in direct or indirect competition with the Company’s business.
Consultant represents that he (i) is familiar with the foregoing covenant not to
compete, (ii) is fully aware of his obligations hereunder, and
(iii) acknowledges the reasonableness and necessity of this covenant, including
the reasonableness in duration and scope, as necessary for the Company to avoid
the actual or threatened misappropriation of the Company’s trade secrets and
confidential information.

(c) Substantially Similar Designs. In view of Consultant’s access to the
Company’s trade secrets and proprietary know-how, Consultant agrees that
Consultant will not, without the Company’s prior written approval, design
identical or substantially similar designs as those developed under this
Agreement for any third party during the term of this Agreement and for a period
of 12 months after the termination of this Agreement. Consultant acknowledges
that the obligations in Section 4 are ancillary to Consultant’s nondisclosure
obligations under Section 2.

 

5. TERM AND TERMINATION

(a) Term. This Agreement will commence on the Effective Date and will continue
until the earlier of: (1) final completion of the Services, (2) the 4 month
anniversary of the Effective Date, or (3) termination as provided below (the
“Consulting Term”).

(b) Termination. Either party may terminate this Agreement or any Statement of
Work without cause upon giving one (1) weeks prior written notice thereof to the
other party in accordance with Section 6 (e) of this Agreement. If a party
terminates this Agreement under the prior sentence, Company shall pay to
Consultant the fees for any Services performed before the effective date of
termination on a time and materials basis. If the fees for the applicable
Statement of Work are paid on a milestone basis, such fees will not exceed the
amount associated with the next uncompleted milestone. Company may terminate
this Agreement immediately and without prior notice if Consultant refuses to or
is unable to perform the Services, and either party may terminate this Agreement
immediately and without prior written notice if the other party is in breach of
any material provision of this Agreement. Any post-terminations payments to
Consultant provided herein may be subject to reductions as provided under
Section 5 (d) of this Agreement.

(c) Survival. Upon such termination all rights and duties of the parties toward
each other will cease except:

(i) Company shall pay, within 30 days after the effective date of termination,
all amounts owing to Consultant for Services completed and accepted by Company

 

Page 13 of 18



--------------------------------------------------------------------------------

prior to the termination date and related expenses, if any, in accordance with
the provisions of Section 1 (Services and Compensation); and

(ii) Sections 2 (Confidentiality), 3 (Ownership), 4 (Conflicting Obligations), 5
(Term and Termination), and 6 (Miscellaneous) will survive termination of this
Agreement, as will the entirety of the Separation Agreement and Release entered
into by the parties as of February 2009.

(d) Supplemental Release. Upon the completion of the Consulting Term, Consultant
agrees to execute the Supplemental Release attached hereto as Exhibit B
(“Supplemental Release”). Consultant agrees that his failure to execute and
return the Supplemental Release within five (5) business days of the end of the
Consulting Term shall entitle the Company to immediately recover and/or cease
providing the equivalent of one (1) month’s compensation, as provided under this
Agreement. Consultant further agrees that he shall be responsible to the Company
for all costs, attorneys’ fees, and any and all damages incurred by the Company
in the bringing of any action to recover said compensation.

 

6. MISCELLANEOUS

(a) Services and Information Prior to Effective Date. All Services performed by
Consultant and all information and other materials disclosed between the parties
prior to the Effective Date shall be governed by the terms of this Agreement,
except where those Services are covered by a separate consulting agreement
between Consultant and Company.

(b) Nonassignment/Binding Agreement. The parties acknowledge that the unique
nature of Consultant’s services is substantial consideration for the parties’
entering into this Agreement. Neither this Agreement nor any rights under this
Agreement may be assigned or otherwise transferred by Consultant, in whole or in
part, whether voluntarily or by operation of law, without the prior written
consent of Company, which consent will not be unreasonably withheld. Subject to
the foregoing, this Agreement will be binding upon and will inure to the benefit
of the parties and their respective successors and assigns. Any assignment in
violation of the foregoing will be null and void.

(c) Nonsolicitation. From the date of this Agreement until 12 months after the
termination of this Agreement (the “Restricted Period”), Consultant will not,
without the Company’s prior written consent, directly or indirectly solicit any
of the Company’s employees to leave their employment at the Company.

(d) Indemnity. Consultant agrees to indemnify and hold harmless the Company and
its directors, officers and employees from and against all taxes, losses,
damages, liabilities, costs and expenses, including attorneys’ fees and other
legal expenses, arising directly or indirectly from or in connection with
(i) any negligent, reckless or intentionally wrongful act of Consultant or
Consultant’s assistants, employees or agents, (ii) a determination by a court or
agency that the Consultant or any of Consultant’s assistants, employees or
agents is not an independent contractor with respect to the Company, (iii) any
breach by the Consultant or Consultant’s assistants, employees or agents of any
of the covenants contained in this Agreement, (iv) any failure of Consultant to
perform the Services in accordance with all applicable laws, rules and
regulations, or

 

Page 14 of 18



--------------------------------------------------------------------------------

(v) any violation or claimed violation of a third party’s rights resulting in
whole or in part from the Company’s use of the work product of Consultant under
this Agreement.

(e) Notices. Any notice required or permitted under the terms of this Agreement
or required by law must be in writing and must be (a) delivered in person,
(b) sent by first class registered mail, or air mail, as appropriate, or
(c) sent by overnight air courier, in each case properly posted and fully
prepaid to the appropriate address as set forth in this Agreement. Either party
may change its address for notices by notice to the other party given in
accordance with this Section. Notices will be deemed given at the time of actual
delivery in person, three (3) business days after deposit in the mail as set
forth above, or one (1) day after delivery to an overnight air courier service.

(f) Waiver. Any waiver of the provisions of this Agreement or of a party’s
rights or remedies under this Agreement must be in writing to be effective.
Failure, neglect, or delay by a party to enforce the provisions of this
Agreement or its rights or remedies at any time, will not be construed as a
waiver of such party’s rights under this Agreement and will not in any way
affect the validity of the whole or any part of this Agreement or prejudice such
party’s right to take subsequent action. No exercise or enforcement by either
party of any right or remedy under this Agreement will preclude the enforcement
by such party of any other right or remedy under this Agreement or that such
party is entitled by law to enforce.

(g) Severability. If any term, condition, or provision in this Agreement is
found to be invalid, unlawful or unenforceable to any extent, the parties shall
endeavor in good faith to agree to such amendments that will preserve, as far as
possible, the intentions expressed in this Agreement. If the parties fail to
agree on such an amendment, such invalid term, condition or provision will be
severed from the remaining terms, conditions and provisions, which will continue
to be valid and enforceable to the fullest extent permitted by law.
Notwithstanding, to the extent the Company’s obligation to pay the compensation
provided for under this Agreement is found to be invalid, unlawful or
unenforceable, and the Parties fail in good faith to agree to an amendment that
preserves, as far as possible, the intentions expressed in this Agreement, the
Parties shall not be further bound by the remaining terms, conditions or
provisions of this Agreement.

(h) Integration. This Agreement, all Statements of Work, the Supplemental
Release, and the Separation Agreement and Release agreed to by the Parties in
February 2009 contain the entire agreement of the parties with respect to the
subject matter of this Agreement and supersede all previous communications,
representations, understandings and agreements, either oral or written, between
the parties with respect to said subject matter. No terms, provisions or
conditions of any purchase order, acknowledgement or other business form that
either party may use in connection with the transactions contemplated by this
Agreement will have any effect on the rights, duties or obligations of the
parties under, or otherwise modify, this Agreement, regardless of any failure of
a receiving party to object to such terms, provisions or conditions. This
Agreement may not be amended, except by a writing signed by both parties.

(i) Confidentiality of Agreement. Consultant shall not disclose any terms of
this Agreement to any third party if such disclosure is without the consent of
Company, except as required by securities or other applicable laws.

 

Page 15 of 18



--------------------------------------------------------------------------------

(j) Counterparts. This Agreement may be executed in counterparts, each of which
so executed will be deemed to be an original and such counterparts together will
constitute one and the same agreement.

(k) Governing Law. This Agreement will be interpreted and construed in
accordance with the laws of the State of California and the United States of
America, without regard to conflict of law principles.

(l) Independent Contractor. It is the express intention of the parties that
Consultant is an independent contractor. Nothing in this Agreement, including
the election of the Rules in the arbitration provision, will in any way be
construed to constitute Consultant as an agent, employee or representative of
Company, but Consultant shall perform the Services hereunder as an independent
contractor. Without limiting the generality of the foregoing, Consultant is not
authorized to bind the Company to any liability or obligation or to represent
that Consultant has any such authority. Consultant shall furnish (or reimburse
Company for) all tools and materials necessary to accomplish this contract, and
will incur all expenses associated with performance, except as expressly
provided on the applicable Statement of Work. Consultant acknowledges and agrees
that Consultant is obligated to report as income all compensation received by
Consultant pursuant to this Agreement, and Consultant acknowledges its
obligation to pay all self-employment and other taxes thereon.

(m) Benefits. Consultant acknowledges that Consultant will receive no
Company-sponsored benefits from Company either as a Consultant or employee,
where benefits include without limitation paid vacation, sick leave, medical
insurance, welfare plan, and retirement plan and 401(k) plan participation. If
Consultant is reclassified by a state or federal agency or court as an employee,
Consultant will become a reclassified employee and will receive no benefits,
even if, by the terms of Company’s benefit plans in effect at the time of such
reclassification, Consultant would otherwise be eligible for such benefits.

(n) Attorney’s Fees. In any court action at law or equity which is brought by
one of the parties to enforce or interpret the provisions of this Agreement, the
prevailing party will be entitled to reasonable attorney’s fees, in addition to
any other relief to which that party may be entitled.

The parties have executed this Agreement below to indicate their acceptance of
its terms.

 

DR. BERTRAND CAMBOU     SPANSION, INC. By:  

/s/ Bertrand F. Cambou

    By:  

/s/ Robert Melendres

Print Name:  

Dr. Bertrand Cambou

    Print Name:  

Robert Melendres

Title:  

Consultant

    Title:  

Executive VP & General Counsel

Address:  

[address]

             

 

Page 16 of 18



--------------------------------------------------------------------------------

EXHIBIT A – STATEMENT OF WORK

Statement of Work with Milestone Schedule

Services to be performed by Consultant:

 

  •  

[Services to be performed by Consultant]

 

  •  

[Services to be performed by Consultant]

 

  •  

[Services to be performed by Consultant]

Terms and Conditions:

 

  •  

[Terms and Conditions]

 

  •  

[Terms and Conditions]

Deliverables and Milestone Schedule

Consultant shall perform the tasks assigned by Company (each a “Milestone”) in
accordance with the following schedule indicating each deliverable item of work
product (“Deliverable”), and the associated due date and payment.

MILESTONE SCHEDULE

 

Deliverable

  

Due Date

  

Payment

[Deliverable    Due Date    Payment] [Deliverable    Due Date    Payment]

Compensation of Consultant:

Consultant may revise these rates from time to time but shall give Company 30
days prior written notice of any such revision.

 

  (a) Rate of pay: $31,303.12 per month

 

  (b) Total payment limitation: $125,212.48

 

  (c) Advance payment: $0

 

  (d) Expenses authorized for reimbursement by Company:                     

 

  (e) Other:                                          
                                                        

 

  (f) Expected duration of project: four
(4) months                                  

 

DR. BERTRAND CAMBOU   SPANSION, INC. By:  

/s/ Dr. Bertrand Cambou

  By:  

/s/ Robert Melendres

Print Name:  

Dr. Bertrand Cambou

  Print Name:  

Robert Melendres

Title:  

Consultant

  Title:  

Executive VP & General Counsel

 

Page 17 of 18



--------------------------------------------------------------------------------

EXHIBIT B – SUPPLEMENTAL RELEASE

In consideration for the mutual promises and consideration provided both herein
and in the Separation Agreement and Release, dated February 4, 2009 (the
“Agreement”) between Dr. Bertrand Cambou and Spansion, Inc. (collectively, the
“Parties”), the Parties hereby extend such release and waiver to any claims that
may have arisen between the Effective Date and Dr. Cambou’s signature date,
below.

The undersigned Parties further acknowledge that the terms of Sections 6, 8, and
19 of the Agreement shall apply to this Supplemental Release and are
incorporated herein.

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

      DR. BERTRAND CAMBOU, an individual Dated:   2/4/09    

/s/ Bertrand F.Cambou

      Dr. Bertrand Cambou       SPANSION, INC. Dated:   2/4/09     By  

/s/ Robert Melendres

        Robert Melendres         Executive Vice President and General Counsel

 

Page 18 of 18